DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 05/18/2021.
Claims 2 – 3, 10 – 11, 17 – 18 have been cancelled. Claim 22 – 25 are newly added.
Claims 1, 4 – 9, 12 – 16, 19 – 25 are currently pending.
Claims 1, 4 – 8, 23, 9, 12 – 14, 22, 24, 15 – 16, 19 – 21, 25 are renumbered as 1 – 19 respectively.
Allowable Subject Matter
Claims 1, 4 – 9, 12 – 16, 19 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 9, 15, a method, system for use in tracking file movement in a network environment, including the teaching of “wherein the unique content identifier comprises a file fingerprint including one or more hashes generated according to a read profile for the file, the read profile comprising a nominal number of probe, stripe and block hash passes for fingerprinting the at least a portion of the file”, taken with the other limitations of the claim, were not disclosed by, would not have been obvious over, nor otherwise fairly disclosed by the prior art of record.
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
The following are closest arts:
Anthony Kempka (U.S. 2007/0244877 Al) discloses a method, system for monitoring file accessing, tagging and tracking high risk file with an ID. Anthony does not disclose wherein the unique content identifier comprises a file fingerprint including one or more hashes generated according to a read profile for the file, the read profile comprising a nominal number of probe, stripe and block hash passes for fingerprinting the at least a portion of the file.
Hashimoto et al (U.S. 2015/0350222 A1) discloses a method, system for managing access control and determining whether appropriate access control is exercised. The art does not teaches wherein the unique content identifier comprises a file fingerprint including one or more hashes generated according to a read profile for the file, the read profile comprising a nominal number of probe, stripe and block hash passes for fingerprinting the at least a portion of the file.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161